

116 S3710 IS: COVID–19 Mine Worker Protection Act
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3710IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Manchin (for himself, Mr. Durbin, Mr. Kaine, Mr. Jones, Mr. Brown, Mr. Casey, Mrs. Capito, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Labor to promulgate an emergency temporary standard to protect miners of coal or other mines from occupational exposure to SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Mine Worker Protection Act.2.DefinitionsIn this Act, the terms coal or other mine, miner, and operator have the meanings given the terms in section 3 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802). 3.Emergency temporary and permanent standards(a)Emergency temporary standard(1)In generalIn consideration of the grave risk presented by COVID–19 and the need to strengthen protections for miners, pursuant to section 101(b) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(b)) and notwithstanding the provisions of law and the Executive order listed in paragraph (4), not later than 7 days after the date of enactment of this Act, the Secretary of Labor shall promulgate an emergency temporary health or safety standard to protect miners from occupational exposure to SARS–CoV–2.(2)Operator requirementsThe standard promulgated under paragraph (1) shall require operators to provide to miners the necessary personal protective equipment, ancillary medical supplies, and other applicable supplies determined necessary by the Secretary to reduce and limit exposure to SARS–CoV–2 in coal or other mines. (3)Extension of standardNotwithstanding paragraphs (2) and (3) of section 101(b) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(b)), the emergency temporary health or safety standard promulgated under this subsection shall be in effect until the date on which the final standard promulgated under subsection (b) is in effect.(4)Inapplicable provisions of law and Executive orderThe requirements of chapter 6 of title 5, United States Code (commonly referred to as the Regulatory Flexibility Act), subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1501 et seq.), and Executive Order 12866 (58 Fed. Reg. 190; relating to regulatory planning and review), as amended, shall not apply to the standard promulgated under this subsection.(b)Permanent standardNot later than 24 months after the date of enactment of this Act, the Secretary of Labor shall promulgate a final standard—(1)to protect miners from occupational exposure to infectious pathogens, including novel pathogens; and(2)that shall be effective and enforceable in the same manner and to the same extent as a standard promulgated under section 101(a) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811(a)).(c)RequirementsEach standard promulgated under this section shall include—(1)the incorporation of guidelines issued by the Centers for Disease Control and Prevention, the National Institute for Occupational Safety and Health, and the Occupational Safety and Health Administration that are designed to prevent the transmission of infectious agents in occupational settings; and(2)a requirement for the recording and reporting of all work-related COVID–19 infections and deaths as set forth in part 50 of title 30, Code of Federal Regulations (as in effect on the date of enactment of this Act). (d)Anti-Retaliation(1)PolicyEach standard promulgated under this section shall require operators to adopt a policy prohibiting the discrimination and retaliation described in paragraph (2) by any person (including an agent of the operator).(2)ProhibitionNo operator (including an agent of the operator) shall discriminate or retaliate against a miner for—(A)reporting to the operator or to a local, State, or Federal Government agency—(i)a violation of a standard promulgated pursuant to this Act; or(ii)a good faith concern about a workplace infectious disease hazard;(B)seeking assistance or intervention from the operator or a local, State, or Federal Government agency with respect to such a report; or(C)voluntary use of personal protective equipment with a higher level of protection than is provided by the operator, if the operator determines that use of such personal protective equipment will not in itself create a hazard. (3)EnforcementThis subsection shall be enforced in the same manner and to the same extent as any standard promulgated under section 101 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811).4.Surveillance, tracking, and investigation of mining-related cases of COVID–19The Secretary of Labor, acting through the Assistant Secretary for Mine Safety and Health and in coordination with the Director of the Centers for Disease Control and Prevention and the Director of the National Institute for Occupational Safety and Health, shall—(1)collect and analyze case reports, including information on the work status, occupation, and industry classification of an individual, and other data on COVID–19, to identify and evaluate the extent, nature, and source of COVID–19 among miners and the prevalence of COVID–19 among miners with previous symptoms of pneumoconiosis;(2)investigate, as appropriate, individual cases of COVID–19 among such miners to evaluate the source of exposure and adequacy of infection and exposure control programs and measures;(3)provide regular periodic reports on COVID–19 among such miners to the public; and(4)based on such reports and investigations, make recommendations on needed actions or guidance to protect such miners from COVID–19.